399 F.2d 158
John Scott MAYHEW, Appellant,v.UNITED STATES of America, Appellee.
No. 22257.
United States Court of Appeals Ninth Circuit.
Sept. 11, 1968.

Adolph Bustos, Los Angeles, Cal., for appellant.
Wm. M. Byrne, Jr., U.S. Atty., Robert L. Brosio, Asst. U.S. Atty., Criminal Division, John W. Hornbeck, Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before BARNES and HAMLIN, Circuit Judges, and KILKENNY, District judge.
PER CURIAM:


1
The appeal in the above matter having been submitted on the briefs on file, and having examined such briefs, we find no merit in the alleged error relied on by appellant, and the judgment of conviction is affirmed.